DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the linear movement of the bolt, as claimed in claim 4, and the actuator, as claimed in claim 5, must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 requires that the closure block is configured to at least partially receive the bolt. 
The term implies that the bolt is not completely positioned into the closure block. At the instant, the term “at least” is indefinite since if the bolt is not completely received into the closure block, the bolt will not perform the claimed function. Correction is required.

Claim 4 requires that the bolt comprises a linear movement. At the instant, it is unclear from the drawings how the bolt is capable of performing such movement. Correction is required.

Claims 5 and 6, the term “at least partially received” is indefinite. If the bolt is “at least partially received”, then is not locked. Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-10, and 12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Pat No 6,655,634 to Erben et al (Erben).

    PNG
    media_image1.png
    927
    1434
    media_image1.png
    Greyscale

Erben discloses an aircraft door with a lock that comprises a bolt (16) fastened in a movable manner to a door leaf structure (2) and a closure block (17), defining a cavity on a portion of a hinge arm (4a), that is configured to receive the bolt (16). The portion of the hinge arm is configured to overlap the door leaf structure when is in a closed position.
The closure block (17) comprises an opening and a boundary wall arranged at an angle to an opening plane formed by the opening.
The bolt (16) is configured to carry out a linear or a rotary movement to be received into the closure block. 
The bolt comprises a sliding member (roller) that is configured to be received into the closure block.
Erben discloses that the aircraft door comprises a lifting mechanism to move the door (abstract) and is also capable of comprising a two-part door hinge to allow swinging of the door (one part on the door and the other at the fuselage, not shown).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 6,655,634 to Erben et al (Erben) in view of US Pat No 5,305,696 to Odell et al (Odell).
Erben fails to disclose a rotation member connected to the bolt and an actuating rod connected to the rotation member to transmit a movement to the bolt. Erben discloses that the device comprises an actuating rod to move the bolt into the closure block. 

    PNG
    media_image2.png
    770
    1841
    media_image2.png
    Greyscale

Odell teaches that it is well known in the art to provide a bolt (98) connected to an actuation rod (38) by means of a rotation member or joint (96), so as to transmit movement to the bolt and aid in the bolt into a tight locked position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device described by Erben with a rotation member, as taught by Odell, in order to provide an additional degree of movement that will tightly secure the bolt in the locked position.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



May 18, 2022